ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                               )
                                           )
Raytheon Company                           ) ASBCA Nos. 60696, 60857, 61002
                                           )            61108, 61484, 61485
Raytheon Missile Systems                   )            61489, 61589, 61634
                                           )            61683, 61867, 62014
Raytheon Company Intelligence,             )            62177, 62220, 62275
 Information and Services                  )            62276, 62277, 62278
                                           )            62298, 62363, 62392
Raytheon Company, Space and Airborne       )
 Systems                                   )
                                           )
Under Contract No. W15P7T-07-C-P207 et al. )

APPEARANCES FOR THE APPELLANT:                   Karen L. Manos, Esq.
                                                 John W. F. Chesley, Esq.
                                                 Katherine J. King, Esq.
                                                  Gibson, Dunn & Crutcher LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Arthur M. Taylor, Esq.
                                                  DCMA Chief Trial Attorney
                                                 Alexander M. Healy, Esq.
                                                  Trial Attorney
                                                  Defense Contract Management Agency
                                                  Hanscom AFB, MA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 28, 2022



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60696, 60857, 61002, 61108,
61484, 61485, 61489, 61589, 61634, 61683, 61867, 62014, 62177, 62220, 62275, 62276,
62277, 62278, 62298, 62363, 62392, Appeals of Raytheon Company, Raytheon Missile
Systems, Raytheon Company Intelligence, Information and Services, Raytheon
Company, Space and Airborne Systems, rendered in conformance with the Board’s
Charter.

      Dated: June 28, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2